FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO CNPJ/MF 47.508.411 /0001-56 NIRE 35.300.089.901 INFORMATION ON CAPITAL INCREASE DUE TO THE COMPANY’S STOCK OPTION PLAN APPROVED BY THE BOARD OF DIRECTORS IN MEETING HELD ON JULY 27, 2016 In compliance with article 30 of CVM Rule No 480/09, as amended, the Company hereby provides the information required in the Exhibit 30-XXXII of such Rule, regarding the capital increase approved by the Company’s board of directors on July 27, 2016, due to the exercise of stock options granted to certain employees under the Company’s stock option plans, as follows: 1. Date of the shareholders meeting in which the stock option plan was approved On May 9, 2014 our shareholders approved, in an Extraordinary Shareholders Meeting (i) discontinuing the Stock Option Plan “Ações com Açúcar” (“ Former Stock Option Plan ”), which had been approved in an Extraordinary Shareholders Meeting held on December 20, 2006, regarding the granting of new stock options, without prejudice to stock options already granted which remained in force under the same terms and conditions; (ii) the creation of a Stock Option Plan and its standard option agreement (“ Stock Option Plan ”); and (iii) the creation of a Compensation in Stock Option Plan and its standard option agreement (“ Compensation Plan ”, alongside with the Old Stock Option Plan and the Stock Option Plan, the “ Plans ”). The Stock Option Plan and the Compensation Plan had amendments to them approved at the Annual and Special General Meeting held on April 24 th , 2015. All shares issued in the capital increase approved herein derive from the Plans. 2. Amount of the capital increase and new capital stock The approved capital increase is of R$ 1,158,580.75 (one million one-hundred fifty-eight thousand five-hundred eighty Brazilian Reais and seventy-five cents). The Company’s capital stock after the increase sums up to the total amount of R$ 6,808,092,613.84 (six billion eight-hundred eight million ninety-two thousand six-hundred thirteen Brazilian Reais eighty-four cents). 3. Number of shares issued of each type and class This capital increase comprises the issuance of forty-two five-hundred twenty-one (42,521) preferred shares. 4. Issuance price of the new shares (i) exercise of series A7 Silver: R$ 80.00 (ii) exercise of series A7 Gold: R$ 0.01 (iii) exercise of series B1: R$ 0.01 (iv) exercise of series B2: R$ 0.01 (v) exercise of series B3: R$ 0.01 (vi) exercise of series C3: R$ 37.21 5. Price of each type and class of the issuer’s shares in the markets in which they are traded: Preferred Shares (PCAR4) a) minimum, average and maximum price in each year for the last three (3) years 2 Average R$ 74.98 R$ 103.46 R$ 102.20 Maximum R$ 102.69 R$ 115.00 R$ 114.70 Minimum R$ 41.19 R$ 92.30 R$ 88.67 b) minimum, average and maximum price in each quarter of year for the last two (2) years 2Q16 1Q16 4Q15 3Q15 2Q15 1Q15 4Q14 3Q14 Average R$ 46.01 R$ 41.98 R$ 50.09 R$ 65.43 R$ 90.71 R$ 93.74 R$ 103.12 R$ 109.80 Maximum R$ 52.36 R$ 51.80 R$ 58.80 R$ 75.30 R$ 102.69 R$ 98.90 R$ 112.00 R$ 115.00 Minimum R$ 40.45 R$ 32.90 R$ 41.19 R$ 48.76 R$ 73.30 R$ 88.47 R$ 95.80 R$ 102.39 c) minimum, average and maximum price in each month for the last six (6) months jun/2016 may/2016 abr/2016 mar/2016 feb/16 jan/16 Average R$ 43.68 R$ 44.86 R$ 49.78 R$ 47.82 R$ 41.12 R$ 36.05 Maximum R$ 46.71 R$ 51.76 R$ 52.36 R$ 51.80 R$ 43.62 R$ 40.67 Minumum R$ 40.93 R$ 40.45 R$ 47.34 R$ 41.90 R$ 38.00 R$ 32.90 d) average price for the last ninety (90) days Average R$ 46.72 Common Shares (PCAR3) The last trading involving ordinary shares issued by the Company was registered in May 10, 2016, at a price of R$ 47.01 . 6. Percentage of potential dilution resulting from the issuance Percentage of dilution of 1.04% 3 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:July 28, 2016 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Christophe José Hidalgo Name:Christophe José Hidalgo Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
